Bones ope: he hectth core provider(s) listed below, hired Healthcare Revenue Recovery Group,

collect the balance shown below. Many patients do not realize that they will get separate bills from the facility anc ;
from the physician, This balance covered the charges for PHYSICIAN SERVICES.

 

Please call us toll free at 800-984-9115. At HRRG we strive to treat you kindly, and fairly. If you feel we have not .
achieved our goal, please let us know. (NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION. | J

We want you to avaid accelerated collection activities. Just fill in your credit card information on the reverse, or
enclose your check/money order payable to the creditor listed, along with the payment voucher below. The reply

envelope provided needs no postage. Unless specified, your payment will be applied to the oldest balance first. To
pay without the need to speak to a live agent, try using our automated IVR accessible 24 hours a day by calling

855-PAY-HRRG (855-729-4774).

Best regards from,

Healthcare Revenue Recovery Group, LLC

(NOTICE; SEE REVERSE SIDE FOR APPLICABLE DISCLOSURES AND PAYMENT INFORMATION.)

Reference #; 40209058 Total Balance: 5176.65 Amount Enclosed §
reditor Account # Regarding Amt Owed ServwDate
ARAGON CONTRACTING SVC 0213981848-51515438 BRUN CARL J 126.65 05/18/18

PO BOX 5406
CINCINNATI OH 45273-7942
[sdaubalelesnlsDDessocMolssVsbecsteadaalallssall

0209056 OO0012bbS 0213381848 0 & :
hie

i iP
